DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini et al. (Pub. No. US 2019/0129057) (hereinafter Fanini) in view of Zheng et al. (Pub. No. US 2017/0322182) (hereinafter Zheng).
	As per claims 1, 7 and 9-11, Fanini teaches disposing an electromagnetic (EM) logging tool in a wellbore, wherein the EM logging tool (see paragraph [0005]) comprises: a transmitter disposed on the EM logging tool and a receiver disposed on the EM logging tool (see paragraphs [0006], [0013] and [0053]); transmitting an electromagnetic field from the transmitter into one or more tubulars to energize the one or more tubulars with the electromagnetic field thereby producing an eddy current that emanates from the one or more tubulars, measuring the eddy current in the pipe string with the receiver on at least one channel to obtain a plurality of measurements (see paragraph [0036]); forming an EM log from the plurality of measurements (see paragraph [0074]).
i.e. flux leakage measurements using flux leakage tool) and producing a mapping function between the EM log and the database.
Zheng teaches that “processor 32 is used to run selected algorithms/models, e.g. comparisons with stored correlations, via a software module 40. For example, the software module 40 may comprise pattern matching software which compares magnetic flux leakage data and/or other data obtained from each sensor 24 to a predetermined database containing known defects and/or correlations between magnetic flux leakage signal data and pipe fatigue life. In some applications, the pattern matching software also may be used to compare image data or other types of data to stored data on predetermined types of defects” (see paragraph [0024]) and that “the process for defect tracking and severity evaluation may comprise building a defect library for the pipe 22, e.g. tubing string, as represented by block 56. Each of the defects stored in the defect library may comprise an individual attribute or a plurality of attributes including, for example, magnetic flux leakage signal, location of defect 28 on the pipe 22, corresponding tubing/pipe wall thickness, corresponding standard signature, pipe dimensions, whether the defect has been proved up by visual inspection, inspector validation, and/or other suitable attributes” (see paragraph [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into Fanini’s invention because analysis of the 
As per claims 2-4, 12, 13 and 15, Fanini further teaches that the one or more high-resolution measurements (i.e. flux leakage measurements using flux leakage tool) are for each of the one or more tubulars (see paragraphs [0066], [0074]).
As per claim 8 and 19, Fanini teaches the system as stated above. 
Fanini fails to explicitly teach removing or repairing the one or more tubulars that have the corrosion.
	However, Zheng teaches performing maintenance on a defected pipe (see paragraphs [0044] and [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into Fanini’s invention because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claim 14, Fanini teaches the system as stated above. 
Fanini fails to explicitly teach combining known pipe nominal outer dimensions and thickness with the one or more high-resolution measurements.
However, Zheng teaches this feature (see paragraph [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into Fanini’s invention because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claims 16 and 17, Fanini teaches the system as stated above. 

However, Zheng teaches “building a defect library for the pipe 22, e.g. tubing string, as represented by block 56. Each of the defects stored in the defect library may comprise an individual attribute or a plurality of attributes including, for example, magnetic flux leakage signal, location of defect 28 on the pipe 22, corresponding tubing/pipe wall thickness, corresponding standard signature, pipe dimensions, whether the defect has been proved up by visual inspection, inspector validation, and/or other suitable attributes” (see paragraph [0047]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into Fanini’s invention because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claim 18, Fanini teaches the system as stated above. 
Fanini fails to explicitly teach predicting an azimuthal distribution of an anomaly using the resolution-enhanced corrosion map.
However, Zheng teaches “conducting data analysis on the history of the defect 28, predicting the future evolution of the defect 28, and/or predicting the effect of the defect 28 on pipe integrity” (see paragraph [0051]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Zheng’s teaching into Fanini’s invention because appropriate actions would be taken to prevent severe damage of the tubulars.
As per claim 20, Fanini teaches predicting a thickness of the one or more tubulars using a second set of one or more electromagnetic measurements from the EM logging tool (see paragraphs [0036], [0057] and [0066]).

3.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fanini in view of Zheng and further in view of Cobb (Patent No. US 4,953,147).
	The combination of Fanini and Zheng teaches the system as stated above except that the relationship between the EM log data and the database is formed using a deep neural network (DNN).
Cobb teaches that measurement of corrosion pits on the surfaces of metal tubulars within the boreholes of oil wells and subsequent analysis of ultrasonic echos using a rule-based artificial intelligence technique (see col. 1, lines 9-15 and col. 27, lines 30-56) and that “A rule-based Expert System analyzes the full waveform of the echo pulses returned from the tubular to determine the most likely characteristics of the surfaces which produced the full echo waveform. More specifically, the Expert System uses expertise about the acoustic properties of the target medium, as well as constraints chosen by an expert, to determine which signal structures are informational and which signal structures are confounding. As the confounding structures are selectively eliminated from consideration, the Expert System draws conclusions about the condition of the target surfaces” (see abstract) (The examiner notes that DNN is an artificial intelligence algorithm).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Cobb’s teaching into the combination of Fanini and Zheng because proper analysis of the conditions of the tubulars 

Prior art
4.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Aslam [‘555] discloses a method for predicting corrosion in a pipeline wherein the pipeline is subject to corrosion by the steps of obtaining data of parameters associated with the pipeline, comparing the data against previously generated data of parameters associated with the pipeline, and calculating, based on differences between the data with the previously generated data the probability of corrosion in the pipeline. The calculation can be performed using a variety of algorithms and modeling methods. The predicting of the probability of corrosion in the pipeline is performed by an artificial intelligence algorithm. The previously generated data of parameters is continuously updated for the pipeline. The artificial intelligence algorithm is a continuously updated predictive model.
David et al. [‘220] disclose a method for operating an EM logging tool within tubulars nested within a wellbore. The EM logging tool includes an EM transmitter and multiple EM receivers. Data obtained via the EM receivers is utilized to estimate an individual thickness of each tubular at each of multiple depths within the wellbore. The estimated individual thicknesses are utilized to estimate a cumulative thickness of the tubulars at each depth. Local variations of the estimated cumulative thicknesses are utilized to distinguish between actual and spurious indications of differences between the estimated individual thicknesses at neighboring depths.
Khalaj Amineh et al. [‘749] disclose holographic one-dimensional imaging techniques that improve the resolution of defect evaluation when using longer coil antennas for inspecting multiple concentrically-positioned wellbore pipes, such as casing or production tubing. The presently disclosed measurement tools and methods provide better resolution for monitoring the condition of wellbore pipes since small dimensional features of flaws, defects, and metal losses can be resolved with better accuracy. Moreover, while maintaining a good resolution, larger illuminating sources or sensors can be employed in accordance with the present embodiments, thereby allowing for monitoring multiple wellbore pipes with larger outer diameters.

  
  Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857